Citation Nr: 1747643	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1996 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously remanded by the Board in August 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 

The Board notes that the Veteran's October 2017 substantive appeal is not signed by the Veteran nor his representative.  See 38 C.F.R. § 20.202.  However, the Board notes that the Form 9 contains a printed FAX heading indicating the document was submitted by the Veteran's representative.  The Board resolves doubt in the Veteran's favor and construes such written indication as comparable to signature by the Veteran's representative.  As the October 2017 substantive appeal was timely submitted, as to the August 2017 statement of the case, and resolving reasonable doubt in favor of the Veteran, the Board determines that the substantive appeal is sufficient to accept jurisdiction of the issue on appeal.


FINDING OF FACT

The most probative competent evidence of record does not demonstrate a diagnosis of sleep apnea proximate to the claim, or during the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service Connection for Sleep Apnea

The Veteran contends that he has sleep apnea that is directly related to his active military service.  See, Notice of Disagreement received March 2017. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of sleep apnea at any time proximate to, or during, the claim.  VA has not received any private medical evidence that contains a diagnosis of sleep apnea or any indication that the Veteran has sleep apnea.  Additionally, the Veteran's VA treatment records do not contain a diagnosis or indication of sleep apnea.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has sleep apnea that had its onset during active service or that there is a current sleep apnea disability that is otherwise causally or etiologically related to his active service.  As such, service connection for sleep apnea is not warranted.  Degmetich, 104 F. 3d at 1333.

The Board acknowledges that the Veteran was not afforded a VA examination relating directly to his sleep apnea claim.  On these facts, however, an examination is not required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no indication of a current disability, no examination is required.  Absent evidence that indicates that the Veteran has a current claimed disability that is related to an injury or symptoms in service, the Board finds that a VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claim for entitlement to service connection for sleep apnea have been met.  38 C.F.R. § 3.159 (c)(4).
    
The Board further acknowledges the Veteran's assertions that he has sleep apnea.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan, 451 F. 3d at 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, which do not show a diagnosis of sleep apnea.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had sleep apnea at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of sleep apnea during or in proximity to the appeal period.  Without evidence of a current diagnosis of sleep apnea the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


